Judgment, Supreme Court, New York County (Michael Obús, J.), rendered March 3, 1998, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 10 to 20 years, unanimously affirmed.
Defendant’s motions to suppress an oral statement and two written confessions made to the police were properly denied. All three statements were preceded by proper Miranda warnings and waivers. The brief interval between the warnings and the oral statement did not require renewed warnings (People v Irizarry, 199 AD2d 180, lv denied 83 NY2d 872). Under the totality of circumstances (see, Arizona v Fulminante, 499 US 279; People v Anderson, 42 NY2d 35, 38), the first written confession was not rendered involuntary by the circumstance that defendant was briefly in a state of partial undress due to the discovery of blood stains on several articles of his clothing, necessitating their removal for testing.
We perceive no basis for reduction of sentence. Concur— Nardelli, J.P., Mazzarelli, Saxe, Sullivan and Ellerin, JJ.